 

Exhibit 10.2

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this "Agreement"), effective as of May 12, 2020, is
entered into by and between NAPO PHARMACEUTICALS, INC., a Delaware corporation
("Assignor"), and OASIS CAPITAL, LLC, a Puerto Rico limited liability company
("Assignee"). Capitalized terms used herein but not otherwise defined shall have
the meanings ascribed to them in the Purchase Agreement (as defined below).

 

WHEREAS, pursuant to the terms of that certain Accounts Receivable Purchase
Agreement, made effective as of May 12, 2020 (the "Purchase Agreement"), by and
among the Assignee, the Assignor and Jaguar Health, Inc., the parties herein
have agreed, among other things, that the Assignor will sell, transfer and
convey to the Assignee the Accounts Receivable in accordance with the terms of
the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the promises and of the respective
agreements and conditions contained herein, the Assignor and the Assignee,
intending to be legally bound, hereby agree as follows:

 

1.                The Assignor does hereby grant, convey, transfer and assign to
the Assignee, and its successors and assigns, effective as of the date hereof,
all of the Assignor's rights, titles and interests in and to the Accounts
Receivable that are detailed on attached Exhibit A, free and clear of all liens,
security interests, encumbrances and other matters as more particularly detailed
in the Purchase Agreement.

 

2.                The Assignee hereby accepts the assignment of the Accounts
Receivable as contemplated by this Agreement and in accordance with the terms of
the Purchase Agreement.

 

3.                Nothing herein expressed or implied is intended to confer upon
any person or party, other than the Assignee and the Assignor and their
respective successors and assigns, any rights, remedies, obligations or
liabilities.

 

4.                This Agreement may not be amended or modified in any respect,
except by a written instrument signed by the parties hereto making specific
reference to this Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

 

5.                This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same document. Any signature to this Agreement delivered
via facsimile, PDF format or other electronic means shall be deemed an original
for all purposes.

 

6.                This Agreement is governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflict of laws
principles.

 



 

 

 

7.                If any term, provision or clause hereof, or of any other
agreement or document which is required by this Agreement, is held to be
invalid, such invalidity shall not affect or render invalid any other provision
or clause hereof or thereof, all of which shall remain in full force and effect.
If any provision of this Agreement is so broad as to be unenforceable, such
provision shall be interpreted to be only as broad as is enforceable under
applicable law.

 

8.        Notwithstanding anything herein to the contrary, the provisions of
this Agreement

 

shall be subject to the provisions of the Purchase Agreement, and, if and to the
extent the provisions of this Agreement are inconsistent in any way with the
provisions of the Purchase Agreement, the provisions of the Purchase Agreement
shall be controlling. Nothing contained herein shall be deemed to alter, modify,
expand or diminish the terms and provisions set forth in the Purchase Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



2

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the date first set forth above.

 

  ASSIGNOR:       NAPO PHARMACEUTICALS, INC.,
a Delaware corporation       By: /s/ Lisa A. Conte   Name: Lisa A. Conte  
Title: President and CEO     ASSIGNEE:       OASIS CAPITAL, LLC,   a Puerto Rico
limited liability company  
  By: /s/ Adam R. Long   Name: Adam R. Long



  Title: Managing Member

 

[Signature Page to Assignment Agreement]

 





